7 F.3d 223
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.L. J. HAMILTON, Plaintiff-Appellant,v.PRINCE GEORGE'S COUNTY Fire Department, Defendant-Appellee.
No. 93-1009.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 30, 1993.Decided:  September 17, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
L. J. Hamilton, Appellant Pro Se.
Michael Owen Connaughton, Michael Patrick Whalen, Crystal Renee Dixon, County Attorney's Office, for Appellee.
D.Md.
AFFIRMED
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
L. J. Hamilton appeals from the district court's order granting summary judgment to the Defendant in his employment discrimination action under 42 U.S.C. § 2000(e) (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hamilton v. Prince George's County Fire Dep't, No. CA-91-2820-WN (D. Md. Dec. 23, 1992).  We deny Hamilton's motion for oral argument and dispense with argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED